a

e

ee re eh oe

>

Case 1:21-cv-01383-SAG Document1 Filed 06/02/21 Page 1 of 10

US. mal
CT CO.
DISTRICT OF OF. MARYLAND

IN THE UNITED STATES DISTRICT BAAN ba "Phi: 8 45

FOR THE DISTRICT OF MARYLAND.

 

(Write the full name of each plaintiff who is filing

nA Par

 

 

this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

-against-

# I, Doral f Thong _
pay PirtyOtreng! MMe Doves
POAT Mane Phy Bach chord cA AMOS, ob

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

 

 

324 Caftalic Men Bit Hod 0 Mant

D4, teevtrplenbo

ne Tuer Rig
P-L Me Brontit
BD buy blind

  

Case No. SAG Zl Cv 1343

(to be filled in by the Clerk's Office)

 

Jury Trial: JA Yes UU No
(check one)
1-2r-ov.0138e-sact Soper eA TH hE o6/0%)21 Page 2 of 10

 
 
   

      

| Ole
Censath olfltion VednR Donny bot

lig chek op Mine he Steny Dro”? Suyr
obs ers ft Elfow Meas
Phan Wer 5 fFermode loss SS, obs
pp

  

Hs

 
    
 

Cathe

f

    
    

RS

 
    
 
  

    
  
  

 

Pil My
yi] 6

   
     
  
 
 
 
 

ae

t

  
  
 

#

  

4

   
  
  
 

   

 

# Be fihenl Hom Mons 0°
B Mave hell feal.— bebe Fon TuchSnudlte Fl,
OFT cen

   
  

oH cer - Dgai-
thon Gold = fourth noe Bibs Daah
Yh after fitce - Hurtle a La, belie Dept:

‘ TRA -}

 

Long - Ly, Puree Pet

i

     
   

 

 
ws, OF.

ase 1:21-cv- vnnsea gl BEL ALA. 10

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

    

 

 

 

   

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

hy Gos, Tug Magin
Tcl IS Vo take de hes”
rp Telel a es ers - ‘ :
he Bere Bly Sout Sh 5, Ton Hun Paphitl ~
pod “Shonaith Rael Combs Sond, Bi begeatefte\ Go 2 fines — Nyy hart Byptity
HOH Shomit® Hm ffeteh Sheva fda Si Apguastrojtle \ I To unt ~
HOB da obbten abe Sete bya dro 5) Che) Ht — Pgh
ae ere ai iso Sei |G Ds Hang i
14 fale chatpaShentdsy DAuguptrasts » NO, Pictur) Nagler si, yout
PUI_whbp Shy Ho alan Dol BY Pages r Hoh Ridon} via *.
gh aptn Chit =e | Te Zushe Wd
PTL CPi pen — 1 (o3, (3. hey Borat's wt Ms Co Set Seta
Foul Sod, GRAM Jos Gory, oenghe Sarit [ RES Se Jan
BPMs Dasnbase Pooky Gundy Cron Senet ae Ge Bradt Conta See zy teh a Doh _ AT
hh dn Claim bart = MBB itd Comdyy Phe Stecr FL, Sheer gS tbe prt ie ood ——
i. ATH Mes, ChasmbensPEmalt Cons From Brera a [le Joe Dihrdp Gor:
f wt a trtieteel oer fatty ets Sere Wh, Pom Cobar Lome _
96) Danaus Mo bob = ATi Pur pai Ze Dumb Daemnn- Slipbe eo:
9 34) Pomenun, Me 4bS % Cay Gurbyh - bp) og, Peratr) Gree pote dk ae
$04 Doroven MMuhts Yes urs, hl Coush lle Cora Nak Wha Hunde + Long _
7 DrProct oF Oe Grady So Sona a. Lact ashe
5] [af BM Doagrer NepAbP9 B55 tps ohh Cov oni hr Sifeeshug Be Lyf 17),
[1a Br oroen Mo hnd’s 503 Yrs, abl Gus ents) nde en, VA, Puta,
G4 Pep Condy Tale fe tstleg Wt_Chentaat 56 ber
4 Coy Bled DH eb LB, “Zonr Messigg US AtTormgy _
Dl Fed liner + Family bo Ejuerucel, Law-Pirm De Wat
4tnl Mos bddldn. --Sp5ho~ | JT ebm Bacon
FI Shen Alte Black How 1G. Rebend Boas
331 Mr, Correll "Ta Leuts Cult pau, pra Pe frsase
94| Jam) [Le Burbs, Jat. Hemaby Swebix Deatote
90h dim Cornell ne tod Se Bs ee —
Bl, Al ptm Stud Wj
a Hr Yoles Rut bdo: Buptis- Cd ee Reo dcdt acs Plitlan fi i. Oo
Al Mr WS. Row 4 Pp Lach byte faye Sede Buatua) Aspe thn Boggs
Movten G1 de atten Be fale :

 
a

I. The Parties to This Complaint

A. The Plaintiff(s)

Case 1:21-cv-01383-SAG Document1 Filed 06/02/21 Page 4 of 10

Provide the information below for each plaintiff named in the complaint. Attach

additional pages if needed.

Name
Street Address
City and County

' State and Zip Code

Telephone Number

E-mail Address

B. The Defendant(s)

Frad Pott

BHA Brshn Ki
Pade Pht» Pitledefalrn

fr BIAS

 

 

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. 1 -

Name

Job or Title
(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

Fovdad

BaA-Peensy beni. Aes
ashing bona, DE
Ligling dons, 196 p USO

 

 
Defendant No. 2

Name

Job or Title

(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(ifknown) -

Defendant No. 3

Name

~ Job or Title
(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

Defendant No. 4

Name

Job or Title
Gf known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

Case 1:21-cv-01383-SAG Document1 Filed 06/02/21 Page 5 of 10

wilt, Donn
Por dusdece Dui.
yo tna) Corse dud, Pind Vac
Avttldrgdin (Dt
Liglingleeny DC, WShe

 

 

DP Dro Het
UA. Cound- Cle Ay

605 Clos puud- Sh

Pbdlohia,, Pibeleh an
pry M4 Y

 

 

thang lank ‘afava

 

 

(if there are more than four defendants, attach an additional page
providing the same information for each additional defendant.)
I.

B.

Case 1:21-cv-01383-SAG Document1 Filed 06/02/21 Page 6 of 10

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising
under the United States Constitution or federal! laws or treaties is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
case. In a diversity of citizenship case, no defendant may be a citizen of the same State
as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

fA Federal question CQ) Diversity of citizenship
Fill out the paragraphs in this section that apply to this case.

A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United

States Constitution that are at issue in this case. case.
RIMCtdd nie |e STN Vithins ot Kaba!
Grins Tat He Tigh do “Laard hy "Conk
Cbshruity A Right Don Thad alloy Babe USMarhdl Affy,
Cohadee Peordipetr Enel ig sess eed RAE nT

5 Hunde
If the Basis for Jurisdiction Is Diversity sit Citizenship

 

      

 

1, The Plaintiff(s)

a. If the plaintiff is an individual

The plaintiff, (name) Fruhk Diabh , is a citizen of

the State of (name)

 

b. If the plaintiff is a corporation

The plaintiff, (name) , 1s incorporated
under the laws of the State of (name) ;
and has its principal place of business in the State of (name)

 

(lf more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff)

4 of 5

RL gos Ol Hi fated od bee
 

Case 1:21-cv-01383-SAG Document1 Filed 06/02/21 Page 7 of 10

2. The Defendant(s)

 

 

 

a. If the defendant is an individual
The defendant, (name) , 18 a citizen of
the State of (name) . Orisa citizen of
(foreign nation)

b. If the defendant is a corporation
The defendant, (name) _ is

 

incorporated under the laws of the State of (name)

. , and has its principal place of
business in the State of (name) . Oris
incorporated under the laws of (foreign nation)

, and has its principal place of

 

business in (name)

 

(if more than one defendant is named in the complaint, attach an
additional page providing the same information for each additional
defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant
owes or the amount at stake—is more than $75,000, not counting interest
and costs of court, because (explain):

> MN bin DNS Frven Ktsh DeStidink boeuse AX
Te tong oridy of Gist

 
Oe
a

cme ee ee

Case 1:21-cv-01383-SAG Document1 Filed 06/02/21 Page 8 of 10

Ili. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiff's rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph. Attach

Ay los ditignal neBeS if needed: Brtwctorite Weve Herreole Selosy Hrs balt én Moris Pron Mle

Piettady abet Hichoae st] Te Rebelnds Liel tu) casabled Paul bpaegt He bal Pectin

Tag al tnt Nett fen Ha to Per
y Teel W-thebad A Tita Balceasen Eadbal Diliad.

 

  
 
 
 

eavhe ANY

 

beg Oo a a ee

FFing Ven Ried Te PAlfirmey Goreng) Tabi Sartiang My Frothd

wernt bards on dln at Dalles iS used prarloreyplintds
“Pry Thar Prred Past. FiShew bP bine Vorhdyony (Tublas¢)
£59 hwhhron Gollan Corrayattin Ofte DArhsng: Dem A ump’ Za)
ppb arrernar Chars Cluisiny bbe Perpoced hissche Sutbrl Thu Ronrpors Lex Cor grostien
baer Mhiubr Herdhecend Mi Buin Reber Doty Adina dudye Sixt vagy deci fon Mead th
— Aud Prypr toed Thr Rem Me orop dbs Cum R01

coomste) Fane) ook Mlerehrel
Dua Sho short. Py + Fl,
Look! See Fach fry 5 MySorore Me Ddbrahy: bu)
Leaded pablo Pe Ge Hest PN ores tanh
Meg boPiso) i Lede Dean,
Hiss tremsotubroud, Ve Sole bt lortd. Gres Vgwed prep Te at
tuft dus Gam
pvt, Bich in Dy Fel Cored foal fer Duds Sab Hoy Mrghp,
3) HAL wih Wien SE tc at

 

 

¢

   

 

 
Case 4:21-cv-01383-SAG Document 1 Filed 06/02/21 Page 9 of 10

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to

_ order. Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to .
actual or punitive money damages. For any request for injunctive relief, explain why
monetary damages at a later time would not adequately compensate you for the injuries
you sustained, are sustaining, or will sustain as a result of the events described above, or
why such compensation could not be measured.

D Mf, Vthas Pom Ferd Doped de
Dpvctton Prom, Obvee pron A) Cthohy. Teratynios dea O pura tnd Cress
reek do Obow/ud tue bh Day toed, tbe Tle Baba hg — Dine Smethr,

Doped en Hoong Jil Aaa hale ine

RAdeteaen 0b Hb GE Cubana te jn Pim Bove,
Shpruedrn Agtdeys- Ber 1) DFdln/Paprate ‘soa / B24 Mos
ne Don't Hons Lovpirnabses Fr Setere/

Diadeon tga Me, |

Wut tansd tyr dottars MaOnrdogs wise Meng ley od
ie Seine Helporn. Pigae 4 oP Mon i Preaidind ° Ms gus

 

 

 

 
Case 1:21-cv-01383-SAG Document1 Filed 06/02/21 Page 10 of 10

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A. For Parties Without an Attorney

1 agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. | understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: 6/2 , 20 4

- Signature of Plaintiff Prd Bue
Printed Name of Plaintiff aud Ruth

(If more than one plaintiff is named in the complaint, attach an additional
certification and signature page for each additional plaintiff.)

B. For Attorneys

Date of signing: » 20

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Address

 

Telephone Number

 

Email Address

 
